Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puvanakijjakorn et al. (US 2012/0286663 A1, hereinafter “Puvanakijjakorn”). 
Regarding claim 1, Puvanakijjakorn discloses a power supply system comprising: 
a converter ([0028]: converter) configured to generate an output signal based on a rectified input signal ([0033]: rectifier) for driving a light source ([0004]: light source); and 
an output correction circuit coupled to an output of the converter and configured to measure a ripple ([0010]: ripple) in the output signal and to generate a correction signal ([0047]: power factor correction in the output voltage) to dynamically control a DC-level of the output signal of the converter based on the measured ripple and a reference signal corresponding to a desired DC-level of the output signal ([0054]: A power factor of the regulated DC output is controlled using a power factor controller circuit, step 404. EMI generated by the converting is filtered, step 405. The regulated DC output is coupled to the solid state light source, step 406; [0039]: The reference voltage may be used by the PFC circuit 214 in a comparison with a sensed current through the switch 208 to control the level at which the PFC circuit 214 switches the switch 208 to provide a current waveform to the LED-based light source 106 that substantially matches and is in phase with the output of the rectifier circuit 204).  

Regarding claim 2, Puvanakijjakorn discloses the power supply system of claim 1, wherein the output signal is an output current or an output voltage of the converter ([0006]: smooth DC output voltage to the load and provide essentially continuous energy to the load between energy storage cycles), and wherein the converter is a DC-DC converter ([0006]: DC-DC converter). 

Regarding claim 3, Puvanakijjakorn discloses the power supply system of claim 1, wherein the output correction circuit comprises: a sense resistor ([0046]: output current as sensed by the resistor R14 and coupled to an ISNS input of the LED controller IC U1) electrically coupled between an output terminal of the converter and the light source driven by the converter; and a current sense circuit coupled to the sense resistor and configured to measure an output current of the converter via the sense resistor, and to generate a sense signal corresponding to the measured output current ([0046]: The switching frequency is determined in part by the COTC circuit 216, which is coupled to a COFF input of the LED controller IC U1, in combination with a representation of the LED driver circuit output current as sensed by the resistor R14 and coupled to an ISNS input of the LED controller IC U1). 

Regarding claim 4, Puvanakijjakorn discloses the power supply system of claim 1, wherein the output correction circuit comprises: a sense resistor configured to sense an output current of the converter ([0046]: a COFF input of the LED controller IC U1, in combination with a representation of the LED driver circuit output current as sensed by the resistor R14 and coupled to an ISNS input of the LED controller IC U1.); a reference generator configured to generate an adjusted reference signal ([0039]: voltage provided by the rectifier circuit 204 and generates a reference voltage, representative of the unregulated DC.sub.in voltage, which is provided to the PFC circuit 214) and an operational amplifier configured to receive the adjusted reference signal and a sense signal corresponding to the sensed output current, and to generate the correction signal based on a difference between the adjusted reference signal and the sensed output current ([0047]: The LED controller IC U1 (operational amplifier) compares this reference voltage (compare the difference) to the voltage representative of the current sense at the ISNS input, and when the two are substantially equal the LED controller IC U1 turns off the gate drive to the switch Q2 for the constant off time as determined by the COTC circuit 216.)

Regarding claim 5, Puvanakijjakorn discloses the power supply system of claim 4, wherein the reference generator is configured to monitor an output voltage of the converter, to determine a percentage ripple in the output signal based on the monitored output voltage, and to adjust the reference signal based on the percentage ripple ([0010]: ripples occur at harmonics of the AC line frequency. Reducing total harmonic distortion (THD) is thus becoming increasingly important as solid state light source-based lamps, requirement that THD not exceed 20 percent; [0039]: generates a reference voltage, representative of the unregulated DC.sub.in voltage, which is provided to the PFC circuit 214. The reference voltage may be used by the PFC circuit 214 in a comparison with a sensed current through the switch 208 to control the level at which the PFC circuit 214 switches the switch 208). 

Regarding claim 6, Puvanakijjakorn discloses the power supply system of claim 5, wherein the reference generator is further configured to measure a peak-to-peak voltage ripple in the output voltage and a DC-level of the output voltage, and to calculate the percentage ripple based on the peak- to-peak voltage ripple and the DC-level of the output voltage ([0007]: The power factor of a system is defined as the ratio of the real power flowing to the load to the apparent power, and is a number between 0 and 1 (or expressed as a percentage, e.g. 0.5 PF=50% PF) for peak-to-peak voltage. Real power is the actual power drawn by the load. Apparent power is the product of the current and voltage applied to the load). 

Regarding claim 13, Puvanakijjakorn discloses the power supply system of claim 5, wherein the reference generator ([0039]:  driver circuit 102 (reference generator), the voltage sense circuit 212 senses the unregulated DC.sub.in voltage provided by the rectifier circuit 204 and generates a reference voltage) is configured to receive the reference signal from a dimming controller, the reference signal being based on a dimmer setting ([0011]: dimming control circuit; [0004]: The driver circuitry for an solid state light source-based lamp generally converts input, to a stable direct current (DC) voltage used for driving with the dimmer switch (dimming control)). 

Regarding claim 15, Puvanakijjakorn discloses the power supply system of claim 1, further comprising: a rectifier configured to rectify an input signal to generate the rectified input signal having a single polarity ([0008]: the voltage waveform is changed polarity at rectification, unity power factor). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14, 16, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Puvanakijjakorn in view of Shearer et al. (US 2011/0080112 A1, hereinafter “Shearer”). 
Regarding claim 14, Puvanakijjakorn discloses the power supply system of claim 1, however, it does not teach wherein the output correction circuit is electrically isolated from a primary side of the converter.
In analogous art, Shearer teaches wherein the output correction circuit is electrically isolated from a primary side of the converter ([0063]: the control circuit 140 via a filter circuit 224 and an optocoupler circuit 226, which provides electrical isolation between the flyback converter 120 and the control circuit 140, and transformer having primary winding being isolated). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the converter having primary side isolated the power supply system of Puvanakijjakorn since it is desirable to enable a control system that has an output correction circuit be operation as a power factor correction to adjust the power factor for the purpose of dimming control ([0054], Shearer). 

Regarding claim 16, Puvanakijjakorn discloses the power supply system of claim 1; however, it does not teach wherein the output correction circuit is configured to provide the correction signal to the converter, and wherein the converter is configured to regulate a DC-level voltage of the output signal based on the correction signal.  
	In analogous art, Shearer teaches wherein the output correction circuit is configured to provide the correction signal to the converter, and wherein the converter is configured to regulate a DC-level voltage of the output signal based on the correction signal ([0016], [0054]: a single-ended primary-inductor converter (SEPIC), the converter regulate the DC magnitude of the current provided to the LED light source is varied to thus adjust the intensity of the light output.). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine the converter having primary side isolated the power supply system of Puvanakijjakorn since it is desirable to enable a control system that has an output correction circuit be operation as a power factor correction to adjust the power factor for the purpose of dimming control ([0054], Shearer). 

Regarding claim 17, Puvanakijjakorn discloses the power supply system of claim 1; however, it does not teach further comprising: a power factor correction (PFC) controller coupled to a primary side of the converter, wherein the output correction circuit is configured to provide the correction signal to the PFC controller, and wherein the PFC controller is configured to regulate a DC-level voltage of the output signal based on the correction signal.
In analogous art, Shearer teaches further comprising: a power factor correction (PFC) controller ([0054]) coupled to a primary side of the converter ([0063]), wherein the output correction circuit is configured to provide the correction signal to the PFC controller ([0089]), and wherein the PFC controller is configured to regulate a DC-level voltage of the output signal based on the correction signal ([0095]: generates the variable DC bus voltage V.sub.BUS across the bus capacitor C.sub.BUS, as well as generating the various DC supply voltages V.sub.CC1, V.sub.CC2, V.sub.CC3 for powering the circuitry of the LED driver).
Same motivation above applies. 
  
Regarding claim 18, Puvanakijjakorn discloses the power supply system of claim 1; however, it does not teach wherein the converter has a primary side and a secondary side electrically isolated from, and inductively coupled to, the primary side.
In analogous art, Shearer teaches wherein the converter has a primary side and a secondary side electrically isolated from, and inductively coupled to, the primary side (FIG. 3: 120 shows the primary side and the secondary side are isolated and inductively couple as described in [0063]).
Same motivation above applies. 

Regarding claim 19, Puvanakijjakorn discloses the power supply system of claim 13; however, it does not teach wherein the output correction circuit. 
In analogous art, Shearer teaches wherein the output correction circuit ([0054]: the flyback converter 120 may also provide electrical isolation between the AC power source 104 and the LED light source 102, and operate as a power factor correction (PFC) circuit (output correction circuit) to adjust the power factor of the LED driver 100 towards a power factor of one. Alternatively, the flyback converter 120 ) is configured to communicate the correction signal to a primary side of the converter (222, Fig. 3, [0064]) via an optocoupler (226, Fig. 3). 
Same motivation above applies. 






Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the calculation of a correction factor is based on the calculated percentage ripple and a look-up table. While there are references (i.e., US 20140139562 A1, US 20140265935 A1, US 20170223795 A1, and US 20220376613 A1) teach the look-up table for the associated correction factors, it does not factor into all the considerations within the claim recitations. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
11/30/2022